                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION


REVERSE MORTGAGE SOLUTIONS,
INC.,

                    Plaintiff,

          v.

UNITED STATES OF AMERICA -
DEPARTMENT OF HOUSING AND
URBAN DEVELOPMENT, et al.,

                   Defendants.             Case No. 18 C 2149

                                        Judge Harry D. Leinenweber
PATRICIA WILSON,

        Crossclaim Plaintiff,

          v.

UNITED STATES OF AMERICA -
DEPARTMENT OF HOUSING AND
URBAN DEVELOPMENT,

        Crossclaim Defendant.


                   MEMORANDUM OPINION AND ORDER

      Before the Court is Defendant United States Department of

Housing and Urban Development’s Motion to Dismiss Crossclaims by

Plaintiff Patricia Wilson. For the reasons stated herein, the

Motion (Dkt. No. 15) is granted in part and denied in part.

                             I.   BACKGROUND

     This case concerns a home equity conversion mortgage, also

known as an “HECM” or “reverse mortgage,” and an insurance program
run   by     the   United      States    Department       of     Housing    and    Urban

Development (“HUD”). Plaintiff Patricia Wilson’s (“Ms. Wilson”)

husband      Walter    Wilson    Jr.    (“Mr.    Wilson”)      took   out   a     reverse

mortgage that was insured by HUD on their home. Now Mr. Wilson has

passed away and, as a result, Ms. Wilson is facing foreclosure.

The foreclosure led Ms. Wilson to bring suit against HUD under the

Administrative Procedures Act (“APA”), 5 U.S.C. §§ 551, et seq.,

asserting      that    HUD’s    implementation       of    its    insurance       program

caused the foreclosure action. For convenience of the reader, the

Court will provide a brief overview of reverse mortgages and HUD’s

insurance program before turning to the specific facts of this

case.

        A.    Reverse Mortgages and the HUD Regulation at Issue

      Reverse mortgages are a form of equity release in which a

mortgage      lender    makes    payments       to   a    borrower    based       on   the

borrower’s accumulated equity in his or her home. The lender

provides the borrower with a lump sum or periodic payments, and

the borrower need not repay the outstanding loan balance until

certain “trigger” events occur (such as the death of the borrower

or the sale of the home). Because borrowers can typically defer

repayment until death, reverse mortgages function as a way for

elderly homeowners to receive funds based on their home equity.




                                         - 2 -
      Reverse mortgages are “non-recourse” loans, meaning that if

a borrower fails to repay the loan when due and the sale of the

home is insufficient to cover the balance, the lender has no

recourse to any of the borrower’s other assets. The only routes to

repayment are voluntary payment of the loan in exchange for release

of   the   mortgage,   voluntary   conveyance   of   the   residence,   or

foreclosure. If the proceeds resulting from a foreclosure are

insufficient to cover the loan balance, the lender cannot seek a

deficiency judgment against the borrower or their estate. This

feature is favorable to borrowers but carries significant risk for

lenders. If the borrower elects to receive regular disbursements

rather than a lump sum, the disbursements can continue until the

borrower’s death. If the borrower lives longer than expected, and

the disbursements exceed the value of the home equity, lenders can

face a significant financial loss.

      Congress, concerned that this risk to lenders was deterring

them from issuing reverse mortgages, amended Title II of the

National Housing Act to authorize HUD to administer an insurance

program for reverse mortgages. 12 U.S.C. § 1715z-20 (“authorizing

statute”). HUD, through its component agency the Federal Housing

Administration (“FHA”), is authorized to provide insurance to

private lenders who offer qualifying reverse mortgages to elderly

homeowners. Borrowers must be at least 62 years of age to qualify.


                                   - 3 -
See 12 U.S.C. § 1715z-20(b)(1). To prevent a lender from incurring

uninsured losses after reaching the maximum loan amount, the lender

can elect to assign the reverse mortgage to the FHA when the

reverse mortgage reaches 98% of the maximum loan amount. See 24

C.F.R. § 206.107(a). If the lender makes that election, HUD takes

on responsibility for servicing the loan until a trigger event

occurs; when such an event occurs HUD may foreclose the home if

necessary. The insurance program also compensates lenders for some

or all their loss when the proceeds from the sale of a house are

less than the outstanding loan balance. In exchange, lenders must

comply with HUD regulations and pay a monthly mortgage insurance

premium (“MIP”). See 24 C.F.R. § 206.27(b)(7). Lenders generally

pass the MIP costs directly on to the borrowers.

     But Congress wanted to do more than just incentivize lenders.

It also created the reverse mortgage insurance program to “meet

the special needs of elderly homeowners by reducing the effect of

the economic hardship caused by the increasing costs of meeting

health, housing and subsistence needs at a time of reduced income.”

12 U.S.C. § 1715z-20(a). The section of the authorizing statute at

the heart of this case, titled “Safeguard to prevent displacement

of homeowner,” states:

     The Secretary may not insure a home equity conversion mortgage
     under this section unless such mortgage provides that the
     homeowner’s obligation to satisfy the loan obligation is


                              - 4 -
       deferred until the homeowner’s death, the sale of the home,
       or the occurrence of other events specified in regulations of
       the Secretary. For purposes of this subsection, the term
       ‘homeowner’ includes the spouse of a homeowner.

12 U.S.C. § 1715z-20(j) (emphasis added).

       HUD   promulgated     regulations      to   implement       the   Act.   Until

September 2017, one of those regulations required insured reverse

mortgages to state that the mortgage balance “will be due and

payable in full if a mortgagor dies and the property is not the

principal residence of at least one surviving mortgagor . . .” 24

C.F.R. § 206.27(c)(1) (1996) (since amended) (emphasis added). And

HUD regulation 24 CFR § 206.3 (until September of 2017) defined

“mortgagor” as “each original borrower under a mortgage. The term

does   not    include   successors     or     assigns   of     a    borrower.”    By

substituting     “mortgagor”     for       “homeowner,”      HUD’s       regulations

required     lenders    to    issue    reverse     mortgages        that    required

foreclosure     when    the    borrowing       spouse     dies,      despite     the

authorizing statute’s clear mandate that HUD not insure reverse

mortgages unless they deferred foreclosure until both spouses

died. One such reverse mortgage is at issue in this case.

       Legal challenges to 24 C.F.R. § 206.27(c) led HUD to take

action in an attempt to change the effect of its regulations on

surviving spouses. HUD first fashioned prospective relief in a

“Mortgagee    Letter”    directed     to    participating      private     lenders,


                                      - 5 -
requiring all reverse mortgages issued after August 4, 2014, to

include   a   Deferral   Period.   ML   2014-07   (April    24,   2014).   The

Deferral Period postpones a reverse mortgage’s due and payable

status (and subsequent foreclosure) until the death of the last

eligible non-borrowing spouse. HUD later amended its regulations

to codify this forward-looking relief. See 24 C.F.R. §§ 206.27(c),

206.55 (effective September 19, 2017). Thus, HUD implemented the

anti-displacement    intent   of   the     authorizing     statute   for   all

reverse mortgages prospectively. However, reverse mortgages issued

before August 4, 2014, still lacked protection for surviving

spouses. In an attempt to address this gap, HUD issued additional

requirements in Mortgagee Letter 2015-15. ML 2015-15 (June 12,

2015). ML 2015-15 created the Mortgagee Optional Election (“MOE”)

that is still in effect (prior versions of the MOE will be

discussed below). The MOE allows a reverse-mortgage lender, at its

election, to assign the reverse mortgage to FHA when the last

surviving borrower dies, and the lender has met certain criteria.

Once the reverse mortgage is assigned to HUD, the surviving spouse

would be protected from displacement as long as they continue to

maintain eligibility (e.g., they must continue to reside in the

property secured by the reverse mortgage). The MOE applies to all

HUD-insured reverse mortgages that were issued prior to August 4,

2014. However, there are several restrictions on eligibility for


                                   - 6 -
the ML 2015-15 MOE, one of which is at issue in this case: lenders

must elect to assign the reverse mortgage within 120 days of the

borrower’s death. If that deadline is not met, lenders are required

to foreclose on the subject property. See ML 2015-15 at 4.

                B.    Bennett, Plunkett, and Progeny

      Before turning to the facts of this case, the Court will

briefly note other U.S. district court cases that have dealt with

the   consequences   of   HUD’s   reverse    mortgage     regulations   on

surviving spouses. The first legal challenge took place in the

U.S. District Court for the District of Columbia. See Bennett v.

Donovan, 797 F. Supp. 2d 69 (D.D.C. 2011) (“Bennett I”), rev’d 703

F.3d 582 (D.C. Cir. 2013). In Bennett I, surviving spouses brought

suit against HUD under the APA, claiming the original 24 CFR

§ 206.27(c)(1) violated the APA because it was inconsistent with

the authorizing statute. The court dismissed the case for lack of

standing, finding that the complaint lacked redressability because

it hinged on the independent choices of a third party regulated by

HUD—the reverse mortgage lender. Id. at 75. The D.C. Circuit

reversed Bennett I, finding that plaintiffs did have a redressable

injury to the extent that their requested relief depended on the

actions of HUD. Bennett v. Donovan, 703 F.3d 582, 590 (D.C. Cir.

2013). The circuit court found that HUD had the capacity to provide

relief   to   the    plaintiffs   under     12   U.S.C.    § 1715z-20(i),


                                  - 7 -
eliminating the uncertainty of third party lender action. On

remand,    the    district     court    granted       summary     judgment    to   the

plaintiffs, finding that the HUD regulation was invalid as applied

to plaintiffs because it violated the authorizing statute. Bennett

v. Donovan, 4 F. Supp. 3d 5, 12-15 (D.D.C. 2013) (“Bennett II”).

The court remanded the case to HUD to fashion relief.

        While   Bennett   II   was     on    remand   to   HUD,    litigants    filed

Plunkett v. Castro, 67 F. Supp. 3d 1 (D.D.C. 2014). The Plunkett

plaintiffs       were     surviving          non-borrowing        spouses      facing

foreclosure,     alleging      identical      violations     of    the   authorizing

statute as the Bennett plaintiffs, as well as a claim that HUD’s

failure to act as a result of Bennett II violated the APA. The

court    consolidated     Bennett      and    Plunkett.    In     summary    judgment

briefing, HUD argued to the court that plaintiffs did not have

standing because the “automatic result” of the Bennett II ruling

was that the death of the borrowing spouse was not a “triggering”

event that requires foreclosure under § 206.27(c)(1). HUD termed

this effect the “Trigger Inapplicability Decision” (“TID”). HUD

reasoned that because of the TID, foreclosure on the reverse

mortgage was not required for the six Bennett-Plunkett named

plaintiffs. Plunkett, 67 F. Supp. 3d at 10. The court, however,

held that the plaintiffs still had standing despite HUD’s TID

stance, because the TID did not provide them with all relief


                                        - 8 -
allegedly within HUD’s power. Plunkett, 67 F. Supp. 3d at 11-12

(“Merely   providing   some   redress     does   not    negate    plaintiffs’

standing.”). The court also found that the TID did not render

plaintiffs’ claims moot because it was not a “final agency action”

under the APA. Id. at 12. Finally, the court held that HUD’s

failure to apply the TID remedy to all similarly situated, eligible

surviving non-borrowing spouses, instead of just the six named

Bennett-Plunket   plaintiffs,     was   arbitrary      and   capricious.   The

court again remanded the case to HUD to consider whether the TID

remedy applied to surviving non-borrowing spouses other than the

named plaintiffs. Id. at 23.

     Courts have reached a variety of outcomes in subsequent cases

brought by surviving non-borrowing spouses. In Harris v. Castro,

No. 1:14-cv-3110, 2015 WL 13547618 (N.D. Ga. Nov. 19, 2015), the

court agreed with Bennett and Plunkett that 24 CFR § 206.27(c)(1)

was invalid as contrary to the authorizing statute. The Harris

court rejected HUD’s attempt to dismiss the case as moot and

entered judgment in favor of the plaintiff, holding that the

plaintiff’s   husband’s   death   “was    not    a   triggering    event   for

purposes of HUD’s reverse mortgage regulations and the [subject]

loan documents incorporating language from those regulations.” Id.

at *8. In Bombet v. Donovan, No. 13–118, 2015 WL 1276569, at * 4

(M.D. La. Mar. 19, 2015), the court declined to hold the HUD


                                  - 9 -
regulation invalid. The Bombet court found that a prior version of

the MOE, which HUD initiated in Mortgagee Letter 2015–03 (ML 2015-

03 (Jan. 29, 2015)), placed surviving non-borrowing spouses with

pre-August 4, 2014, loans in a substantially similar position as

those   with   loans   issued   thereafter.   The   ML   2015-03   MOE   had

substantial differences from the current ML 2015-15 MOE; for

example, its deadline to make the election ran from the date of

the loan servicer receiving notice of the borrower’s death, rather

than the date of the borrower’s death. In Federal National Mortgage

Association v. Takas, No. 2:17–CV–204, 2017 WL 3016785 at *3 (D.

Utah July 14, 2017), the court heard the case of a surviving non-

borrowing spouse who was eligible for the ML 2015-15 MOE, but whose

lender did not elect to assign the loan to HUD. The Takas court

found there was no further action HUD could take to force such an

assignment. Similarly, in In re: Larman, No. 16–71624, 2017 WL

3575860 at *10 (Bankr. W.D. Va. August 17, 2017), the court held

that it was unable to order HUD to provide any relief when the

lender did not pursue the MOE assignment. The plaintiff in Larman

did not claim that the policy provisions of ML 2015-15 were the

cause of the denial. Neither Takas nor Larman involved a challenge

to ML 2015-15 or its 120-day deadline. While the aforementioned

opinions are instructive in analyzing the claims at hand, none are

controlling precedent on this Court.


                                  - 10 -
                       C.   The Instant Lawsuit

     This case arises from a foreclosure action that Reverse

Mortgage Solutions (“RMS”), the lender of Mr. Wilson’s reverse

mortgage, brought against Ms. Wilson. HUD, as the insurer of the

reverse mortgage, is a codefendant to the foreclosure action. Mr.

Wilson’s other heirs are also named as codefendants. The following

facts derive from Ms. Wilson’s Amended Answer and are, for purposes

of this motion under both Federal Rule of Civil Procedure 12(b)(6)

and 12(b)(1), accepted as true, with all inferences drawn in Ms.

Wilson’s favor. Silha v. ACT, Inc., 807 F.3d 169, 173 (7th Cir.

2015) (citing Warth v. Seldin, 422 U.S. 490, 501 (1975)). (See

generally Am. Answer, Ex. B to Not. of Removal, Dkt. No. 1.)

     In 1993, Ms. Wilson purchased a home with Mr. Wilson, and has

lived in that home ever since. In 2009, Mr. Wilson took out a HUD-

insured reverse mortgage on the home from lender Urban Financial

Group, who promptly assigned the loan to RMS. Ms. Wilson was under

62 years old at the time and could not be a signatory to the

reverse mortgage, but she did sign the document as “a non-borrowing

spouse.” (Wilson Mortgage at 8, Ex. A to Ex. A to Not. of Removal,

Dkt. No. 1.) The reverse mortgage contains the provision required

by HUD regulation 24 C.F.R. § 206.27(c)(1), which states that the

loan is due and payable in full upon the borrower’s (Mr. Wilson’s)

death.   (Id.   at   ¶ 9(a)(1).)   Mr.   Wilson   died   intestate   on


                                - 11 -
November 22, 2015.     Under the intestacy laws of Illinois, Ms.

Wilson inherited a one-half interest in the property and Mr.

Wilson’s six surviving children and one granddaughter inherited

the remaining one-half interest. All seven of Mr. Wilson’s other

heirs are willing to quit claim their interest to Ms. Wilson. (Am.

Answer ¶¶ 17-18.) Mr. Wilson’s death constituted a triggering event

pursuant to § 206.27(c)(1) and began the 120-day clock for RMS to

elect to assign the loan to FHA.

     Ms. Wilson did not know that she was required to inform RMS

of Mr. Wilson’s death. In July of 2016, RMS sent Ms. Wilson a

letter, which sought confirmation that Mr. Wilson continued to

reside in their home. The same day, Ms. Wilson called RMS to inform

it that Mr. Wilson had died. RMS asked Ms. Wilson to send in

documents that could qualify her for a program to remain in her

home,   which   she   did.   (Am.     Answer   ¶¶ 8-12.)   Meanwhile,   on

September 23, 2016, RMS filed the underlying foreclosure action

against Ms. Wilson and HUD in the Circuit Court of Cook County.

(Second Am. Compl., Ex. A to Not. of Removal, Dkt. No. 1.) On

October 19, 2016, RMS informed Ms. Wilson that it could not allow

her to remain in the home because she had not informed RMS of Mr.

Wilson’s death within 120 days thereof. Ms. Wilson continues to

live in the home and is current on all housing expenses, including

taxes, insurance, and utilities; she is eligible for assignment


                                    - 12 -
under the 2015-15 MOE in every way except for meeting the 120-day

deadline. (Am. Answer ¶¶ 14-19.)

      In her Amended Answer to RMS’s Complaint, Ms. Wilson brought

crossclaims against HUD under Rule 13(g), alleging violations of

the Administrative Procedures Act. (Am. Answer ¶¶ 62-82). Her

crossclaims consist of APA challenges to (1) HUD regulations 24

C.F.R. § 206.27(c)(1) and § 206.3, which operated together to

require Mr. Wilson’s loan to become due and payable upon his death

(“the regulation challenges”); and (2) the 120-day deadline in ML

2015-15   (“the       deadline      challenges”).      Ms.    Wilson      brings     her

challenges under 5 U.S.C. § 706(2)(A), claiming that both the

regulations and deadline are arbitrary, capricious, or otherwise

not in accordance with the law; and 5 U.S.C. § 706(2)(C), claiming

that both the regulations and deadline exceed HUD’s statutory

authority.      The    case   was    removed     to   the   Northern      District    of

Illinois under 28 U.S.C. §§ 1442(a), 1444.

      HUD now moves to dismiss all Crossclaims filed against it by

Ms.   Wilson.    HUD    argues      that   Ms.   Wilson     lacks   subject    matter

jurisdiction under Rule 12(b)(1) for three reasons: (1) she lacks

standing for all her claims; (2) her regulation challenges are

moot;   and     (3)    her    regulation     challenges      are    not    judicially

reviewable under the APA. Moreover, even if Ms. Wilson does have

subject matter jurisdiction, HUD contends that under Rule 12(b)(6)


                                       - 13 -
she has failed to state a claim upon which relief can be granted.

The    Court   will    consider   subject      matter   jurisdiction    and    Ms.

Wilson’s ability to state a claim separately.

                                II.    DISCUSSION

                      A.   Dismissal under Rule 12(b)(1)

The existence of subject matter jurisdiction is a threshold issue

and accordingly must be addressed prior to the merits of the

underlying claims. Steel Co. v. Citizens for a Better Env't, 523

U.S. 83, 94-95 (1998). In evaluating a challenge to subject matter

jurisdiction, the Court must first determine whether a factual or

facial challenge has been raised. Silha v. ACT, Inc., 807 F.3d

169,    173    (7th    Cir.   2015)    (citation    omitted).       Here,    HUD’s

Rule 12(b)(1) motion is properly understood as a facial challenge.

First, HUD contends that Ms. Wilson’s Complaint lacks sufficient

factual allegations to establish standing. Second, the material

facts are not in dispute. (Def.’s Mot. to Dismiss (“Def.’s Mot.”)

at 10-11, Dkt. No. 21.) The Seventh Circuit has adopted the

Twombly-Iqbal         “plausibility”     pleading       standard,     used     for

evaluating Rule 12(b)(6) motions, for use in evaluating facial

challenges to subject matter jurisdiction under Rule 12(b)(1).

Silha, 807 F.3d at 174 (citing Bell Atlantic Corp. v. Twombly, 550

U.S. 544 (2007); Ashcroft v. Iqbal, 556 U.S. 662 (2009)).                    Under

the “plausibility” standard, a complaint must “contain sufficient


                                      - 14 -
factual matter, accepted as true, to state a claim to relief that

is plausible on its face. A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. at 173-74 (citing Iqbal, 556 U.S. at 678).

In   reviewing      HUD’s     facial         challenge          to     subject     matter

jurisdiction,    the    Court     must    accept      all      well-pleaded        factual

allegations as true and draw all reasonable inferences in favor of

the plaintiff. Id. at 173.

                                   1.    Standing

     To establish Article III standing, Ms. Wilson must allege

facts sufficient to satisfy three criteria: (1) she has suffered

an “injury in fact” that is (a) concrete and particularized and

(b) actual or imminent, not conjectural or hypothetical; (2) her

injury   is   fairly   traceable        to    the    challenged         action     of   the

defendant;    and     (3)   it     is    “likely,         as     opposed      to   merely

speculative,” that the injury will be redressed by a favorable

decision. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61

(1992). As the party invoking federal jurisdiction, Ms. Wilson

bears the burden of establishing the elements of Article III

standing. Id.    at    561.      Ms.    Wilson      also       bears    the   burden     of

demonstrating    standing        separately         for    each        form   of   relief




                                        - 15 -
sought. Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC),

Inc., 528 U.S. 167, 185 (2000).

     Here,    Ms.     Wilson   suffered     an    injury   in     fact:    risk   of

displacement    in    the    pending    foreclosure    action.      Both    parties

concede this point, and the Court finds no reason to disagree.

     The parties do dispute, however, whether causation exists. To

establish causation, Ms. Wilson must show a causal connection

between her injury and the challenged agency action. Lujan, 504

U.S. at 560. When, as here, an injury arises from the government’s

allegedly     unlawful      regulation,    “causation      and    redressability

ordinarily hinge on the response of the regulated . . . third party

to the government action or inaction.” Id. at 562. Third party

involvement in the injury can make standing “substantially more

difficult” to establish. Id. (quoting Allen v. Wright, 468 U.S.

737, 758 (1984)). Accordingly, HUD argues that RMS’s actions and

the terms of the subject reverse mortgage, not HUD regulations,

caused Ms. Wilson’s injury. As such, HUD contends that Ms. Wilson

lacks standing for both her regulation challenges and deadline

challenges.     The    Court    will    address    each    type    of     challenge

separately.

     First, HUD argues Ms. Wilson cannot demonstrate causation for

the regulation challenges because “the terms of the mortgage

contract—not the regulations—control when the mortgage becomes


                                       - 16 -
due.” (Def.’s Mot. at 14.) The Court is not persuaded. It is true

that an independent action of a third party not before the Court

is insufficient to establish causation. Bennett v. Spear, 520 U.S.

154, 169 (1997) (citation omitted). However, causation can be

established when an injury is produced by a “determinative or

coercive effect upon the action of someone else.” Id. That is the

case here. HUD’s regulations set the terms of the subject reverse

mortgage, and HUD’s regulations required RMS to foreclose upon Ms.

Wilson.    24    C.F.R.   § 206.125     (“The    mortgagee      shall    commence

foreclosure of the mortgage within six months of the due date

defined in § 206.129(d)(1).”); ML 2015-15. If the lender fails to

foreclose in time, HUD imposes a financial penalty: withholding

any further interest the lender could have earned on the loan. 24

C.F.R. § 206.129(d)(2)(x). HUD’s regulatory scheme is sufficiently

“determinative” upon RMS to meet the causation standard. Thus Ms.

Wilson    has    adequately    alleged      causation    for    her    regulation

challenges.

     Next,      HUD   argues   that   Ms.    Wilson     has    not    demonstrated

causation for the deadline challenges because RMS’s actions, not

the 120-day MOE deadline, caused her injury. In support of this

argument, HUD points to the fact that other HUD regulations require

insured reverse mortgage lenders to notify HUD within 60 days of

the death of the last surviving borrower. 24 CFR § 206.125(a);


                                      - 17 -
ML 2015-15. Therefore, HUD claims RMS should have been aware that

Mr. Wilson had passed away and “should have had plenty of time to

make an MOE.” (Def.’s Mot. at 15.) Whether the 120-day MOE deadline

is reasonable in light of the 60-day notification deadline goes to

the merits of Ms. Wilson’s challenge, which is better left for

summary     judgment.    For    now,    it    suffices     to   say      that    one   HUD

regulation will not defeat causation for an injury allegedly caused

by another HUD regulation. Ms. Wilson alleges RMS was unable to

utilize the MOE assignment only because of the 120-day deadline;

this is sufficient to allege her injury was “fairly traceable” to

the   deadline.         The    Court    thus     finds     that    Ms.     Wilson      has

sufficiently      alleged      causation       for   her   deadline        challenges.

Accordingly, both the regulation and deadline challenges pass

muster as to causation.

      The    Court      next    turns     to     redressability.          To      satisfy

redressability,      Ms.      Wilson   must    demonstrate        that    a     favorable

decision from the Court is likely to redress her injury. HUD’s

redressability arguments are concerned with what relief exactly

the Court is able to order in this case. Therefore, by way of

background, the Court will note that “redressability” can be

limited in the context of an APA claim. Ms. Wilson asks this Court

to “hold unlawful and set aside” agency actions under § 706(2) of

the APA. If the Court agrees with Ms. Wilson that HUD’s regulations


                                        - 18 -
and/or 120-day MOE deadline are arbitrary and capricious, or

otherwise not in accordance with law, the Court would not dictate

to HUD what the precise remedy would be. Rather, it would remand

to HUD for proceedings consistent with its legal determination. It

is generally the prerogative of the agency to decide in the first

instance how best to provide relief. See Fla. Power & Light Co. v.

Lorion, 470 U.S. 729, 744 (1985) (“If the record before the agency

does not support the agency action, . . . the proper course, except

in rare circumstances, is to remand to the agency for additional

investigation or explanation.”); N. Air Cargo v. U.S. Postal Serv.,

674 F.3d 852, 861 (D.C. Cir. 2012) (“When a district court reverses

agency action and determines that the agency acted unlawfully,

ordinarily the appropriate course is simply to identify a legal

error and then remand to the agency, because the role of the

district court in such situations is to act as an appellate

tribunal.”). Thus, the Court recognizes that even if the Court

issues a decision favorable to Ms. Wilson, and remands to HUD, she

has no guaranty of relief because HUD may decide that no relief is

appropriate. See Bennett v. Donovan, 703 F.3d 582, 589 (D.C. Cir.

2013).

      HUD claims that Ms. Wilson’s injury is not redressable because

it   is   “not   likely   that   a   favorable   decision   regarding   HUD’s

regulations will affect the private lender’s foreclosure efforts,”


                                     - 19 -
as such a ruling arguably could not void the reverse mortgage or

insurance contracts. (Def.’s Mot. at 16.) HUD is correct that the

subject reverse mortgage is already fully formed, and the Court

cannot alter its terms.       If RMS were the only party with the

discretion to avoid foreclosure, Ms. Wilson’s challenges would

face the problem of “merely speculative relief.” Lujan, 504 U.S.

at 561. However, that is not the case here. HUD has the authority

to issue mortgagee letters that create alternative methods lenders

can utilize to obtain claim payment of FHA insurance. HUD also has

the authority under 12 U.S.C. § 1715z–20(i) to accept assignment

of reverse mortgages at a lender’s election. Here the Court agrees

with the D.C. Circuit Court, the only appeals court to have

analyzed redressability in this context. See Bennett, 703 F.3d at

584. That court held that, assuming the regulation is unlawful,

“HUD itself has the capability to provide complete relief to the

lenders and mortgagors alike, which eliminates the uncertainty of

third-party action that would otherwise block standing.” Id. As

the Bennett court concluded, HUD is the government actor alleged

to have caused the injury, and HUD is the actor that can provide

relief—“that arrangement is sufficient to establish that relief is

likely.” Id. at 590.   Because relief for Ms. Wilson’s injury does

not depend solely on RMS’s independent decision to foreclose,

redressability is possible.


                                - 20 -
     There are several potential “favorable decisions” from the

Court that would likely redress Ms. Wilson’s injury. If the Court

found the 120-day MOE deadline to be arbitrary and capricious or

otherwise not in accordance with law, the Court could hold the

deadline unlawful, set it aside, and remand to HUD.      The Court

could do the same for the challenged HUD regulations. On remand,

HUD could waive the 120-day MOE deadline, as HUD has authority to

waive any provision of its regulations for good cause. 24 C.F.R.

§ 5.110, 42 U.S.C. § 3535(q). HUD could also decide on remand to

accept the reverse mortgage for assignment under 12 U.S.C. § 1715z-

20(i). See Bennett, 703 F.3d at 588-89 (noting HUD has statutory

authority to: (1) accept assignment of an insured reverse mortgage

if the lender elects to assign; (2) pay off the balance of the

loans to the lender; and then (3) decline to foreclose against a

surviving spouse). See also Plunkett, 67 F. Supp. 3d 1, 17 (noting

that the MOE is evidence that “HUD expressly recognizes” it can

accept assignment of reverse mortgages at the election of the

lender). The Court could enter a declaratory judgment stating that

24 C.F.R. § 206.27(c)(1) is invalid as applied to the subject

reverse mortgage, and that Mr. Wilson’s death was not a triggering

event for purposes of HUD’s regulations. See Wabash Valley Power

Ass’n, Inc. v. Rural Electrification Admin., 903 F.2d 445, 452

(7th Cir. 1990) (finding that the APA authorizes declaratory


                              - 21 -
judgments for claims that an agency action is contrary to law)

(citing Gardner v. Toilet Goods Ass’n, 387 U.S. 167 (1967)). See,

e.g., Harris, No. 1:14-cv-3110, 2015 WL 13547618 at * 8 (N.D. Ga.

Nov. 19, 2015) (entering declaratory judgment that § 206.27(c)(1)

was invalid as applied to the reverse mortgage at issue, and that

the borrower’s death was not a triggering event for purposes of

HUD’s regulations). As HUD has acknowledged, such a ruling would

have    the       “automatic”    effect     of    invalidating      the   regulatory

provision requiring foreclosure. That ruling would have no impact

on     the    contractual       relationship       between   the     mortgagee     and

mortgagor. It would, however, allow RMS to continue collecting

interest on the loan, thereby removing the economic incentive to

foreclose. See Plunkett, 67 F. Supp. 3d at 19. None of these

methods of redress would void or alter the terms of either the

subject reverse mortgage or FHA insurance contract. Therefore, the

Court finds that a favorable decision is likely to address Ms.

Wilson’s injury.

       As     a    final   matter,    Ms.        Wilson   bears    the    burden    of

demonstrating         standing    separately        for   each     form   of   relief

sought. Friends of the Earth, 528 U.S. at 185; Los Angeles v.

Lyons, 461 U.S. 95, 109 (1983) (notwithstanding the fact that

plaintiff had standing to pursue damages, he lacked standing to

pursue injunctive relief). Ms. Wilson requests the following forms


                                       - 22 -
of relief that are presently under dispute: (1) an order that HUD

must take assignment of the subject mortgage; (2) an order that

HUD must otherwise make RMS whole such that RMS is not required to

prosecute the underlying foreclosure action; (3) an order that HUD

must waive the 120-day rule requirement; and (4) “other just and

equitable relief.” (Am. Answer at 17, 19.) The Court does not have

authority to order HUD to take assignment of the subject reverse

mortgage. This relief is expressly prohibited by the National

Housing Act, which states, “[n]o provision of this Act, or any

other law, shall be construed to require [HUD] to provide an

alternative to foreclosure [for lenders with insured mortgages] or

to accept assignment of such mortgages.” 12 U.S.C. § 1715u(f). The

only agency action the Court can compel under the APA is action

legally required. Norton v. S. Utah Wilderness All., 542 U.S. 55,

63 (2004); 5 U.S.C. § 706(1) (authorizing courts to “compel agency

action unlawfully withheld”). Accordingly, Ms. Wilson does not

have standing to pursue this type of relief. Ms. Wilson does,

however, have standing to proceed on all other forms of relief

that do not rely on the Court ordering HUD to take assignment of

the subject reverse mortgage. Additionally, there are likely forms

of relief that are presently beyond Ms. Wilson’s knowledge, because

a favorable decision in this case may involve remand to HUD for it




                              - 23 -
to determine how best to provide relief. See Lorion, 470 U.S. at

744.

                            2.    Mootness

       A case becomes moot—and therefore no longer a “case” or

“controversy”   for   purposes   of   Article   III—when   “the   issues

presented are no longer ‘live’ or the parties lack a legally

cognizable interest in the outcome.” Murphy v. Hunt, 455 U.S. 478,

481 (1982) (per curiam) (internal quotation marks and citation

omitted). A case is not moot as “long as the parties have a concrete

interest, however small,” in the litigation’s outcome. Campbell-

Ewald Co. v. Gomez, 136 S. Ct. 663, 669 (2016) (citation omitted).

Here, HUD argues that Ms. Wilson’s regulation challenges are moot

for three reasons: (1) HUD has formally amended the challenged

regulations, bringing them into compliance with the authorizing

statute; (2) ML 2015-15 “effectively amended” the regulations,

bringing them into compliance with the statute; and (3) HUD is a

government actor that should be granted additional deference under

the voluntary cessation doctrine. The Court will discuss each

argument in turn.

       First, the Court addresses HUD’s claim that the regulation

challenges are moot because 24 CFR § 206.27(c) was amended by a

HUD Final Rule, 82 FR 7094 (Jan. 19, 2017). The Final Rule amended

§ 206.27(c) to require new reverse mortgages to include a provision


                                 - 24 -
deferring the due and payable status for eligible non-borrowing

spouses when their borrower spouses die (functionally codifying

the provisions of ML 2014-07). See 24 CFR § 206.27(c)(3) (effective

September 19, 2017). According to HUD, after this amendment, the

regulations     are   no   longer    inconsistent      with     the   authorizing

statute. This argument, however, ignores the fact that the newly

amended regulation has no effect on the subject reverse mortgage

because it was issued in 2009. Ms. Wilson is alleging that the

newly amended regulation, as applied to her, still violates the

“anti-displacement”        provision      of    the       authorizing     statute.

Therefore, the HUD regulations still present a “live” controversy

for the Court to consider. HUD’s argument fails.

       HUD’s argument that the regulation challenges are mooted by

ML 2015-15 fare no better. The Court currently need not resolve

the parties’ dispute over whether Mortgagee Letters can “amend”

federal      regulations   for    purposes     of   the    APA.   Even    assuming

Mortgagee Letters can amend regulations, Ms. Wilson is alleging

that 24 CFR § 206.27(c)(1) as “amended” by ML 2015-15 is still in

violation of the authorizing statute. She supports this contention

with   the    allegation   that     the   regulation      as   amended,   and   the

mortgagee letter, still operate to require lenders to foreclose on

a surviving spouse in contravention of the statutory requirement.

HUD’s argument thus misses the mark.


                                     - 25 -
     Finally, HUD argues that the regulation challenges are moot

because HUD voluntarily ceased the offending conduct. Generally,

a case can be mooted by the defendant’s voluntary conduct only if

subsequent events “made it absolutely clear that the allegedly

wrongful behavior could not reasonably be expected to occur.”

Friends   of   the   Earth,   528   U.S.   at   189   (quoting   Concentrated

Phosphate Export Assn., 393 U.S. 199, 203 (1968)). The Court uses

a more deferential standard when the defendant voluntarily ceasing

unlawful conduct is a government entity—the Court will place

“greater stock in” a government act of self-correction, so long as

it appears genuine. Fed’n of Advert. Indus. Representatives, Inc.

v. City of Chicago, 326 F.3d 924, 929 (7th Cir. 2003) (citation

omitted). The Court need not examine whether HUD met the burden of

establishing mootness by voluntary cessation, however, because

ultimately that argument is inapplicable in the context of Ms.

Wilson’s regulation challenges. Ms. Wilson is alleging that HUD

has not “ceased” the “conduct” of §§ 206.27(c)(1) and 206.3 as

applied to her. This is evident in the fact that the regulations

still operate to require RMS to foreclose on Ms. Wilson due to the

fact that her husband passed away. Accordingly, this final argument

fails, and the Court finds that Ms. Wilson’s regulation challenges

are not moot.




                                    - 26 -
                      3.    Jurisdiction under the APA

     HUD’s final jurisdictional argument is that Ms. Wilson’s

regulation   challenges       are    not    judicially    reviewable.         The   APA

provides a right of action and waiver of sovereign immunity for

judicial review of agency actions in suits seeking relief other

than money damages. 5 U.S.C. §§ 551, et seq. Judicial authority to

review federal administrative agencies’ conduct is governed by the

APA. Perez v. Mortg. Bankers Ass’n, 135 S. Ct. 1199, 1207 (2015).

The APA limits judicial review of administrative action in several

ways. The agency action for which Ms. Wilson seeks review must fit

within the definition of “final agency action” for which there is

no other adequate remedy in court. 5 U.S.C. § 704; Bennett v.

Spear, 520 U.S. 154, 175 (1997). The agency action may also be

shielded from judicial review if it is one “committed to agency

discretion by law,” or if there is a statute that limits judicial

review. 5 U.S.C. § 701(a); Bennett, 520 U.S. at 175. For HUD to

prevail, it must overcome the “strong presumption” that Congress

intends    judicial    review       of    administrative       action.    Bowen     v.

Michigan Acad. of Family Physicians, 476 U.S. 667, 670 (1986).

     HUD    argues    Ms.    Wilson’s       regulation    challenges          are   not

judicially    reviewable      because       § 206.27(c)        was   “amended”      by

ML 2015-15   and     was    formally      amended   in   the    Code     of   Federal

Regulations in 2017. Therefore, HUD asserts Ms. Wilson is not


                                         - 27 -
challenging a “final” agency action under the APA. As a general

matter, two conditions must be satisfied for agency action to be

“final”: First, the action must mark the “consummation” of the

agency’s    decision-making           process—it       must    not       be    of   a   merely

tentative or interlocutory nature. Bennett, 520 U.S. at 177–78

(citation omitted). Second, the action must be one by which “rights

or   obligations       have       been    determined,”        or    from       which    “legal

consequences     will       flow.” Id.          (quoting    Port     of       Boston    Marine

Terminal Assn. v. Rederiaktiebolaget Transatlantic, 400 U.S. 62,

71 (1970)). However, as will be discussed below, the finality

inquiry is misplaced in this context.

      First,     regarding         HUD’s        argument    that    ML        2015-15’s    MOE

effectively “amended” § 206.27(c), the Court will note again that

it will not now settle the parties’ dispute over whether mortgagee

letters    can     amend          federal       regulations        for     APA      purposes.

Regardless,      HUD    claims           that     because     ML    2015-15         “amended”

§ 206.27(c), that regulation is no longer a final agency action

subject to APA challenge. In support of this argument, HUD points

to the fact that the District Court of D.C. found a prior version

of   the   MOE   to    be     a    “reasonable”       program,       not       arbitrary    or

capricious. Plunkett, 67 F. Supp. 3d at 16. That decision, however,

is not binding on this court; nor is it persuasive. The opinion

does not support the contention that § 206.27(c) is unreviewable


                                            - 28 -
under the APA because it has been “amended” by the ML 2015-15 MOE.

Judicial reviewability of § 206.27(c) was not at issue in Plunkett.

Rather, Plunkett held that an earlier version of the MOE (extended

only to the Bennett-Plunkett named plaintiffs) was judicially

reviewable under the APA. Id. at 13 (holding that the MOE was

judicially reviewable and subjecting the MOE to arbitrary and

capricious review).         Moreover, the opinion addresses a version of

the MOE that did not include a 120-day election deadline, which

differs from the MOE Ms. Wilson is currently challenging. Thus,

this argument fails.

      Next,      HUD   asserts    that    because     § 206.27(c)      was   formally

amended     in    2017,     the   prior     version     of    the    regulation   is

unreviewable. Both of HUD’s finality arguments seem to assume that

Ms. Wilson is challenging only the prior version of § 206.27(c).

But   Ms.   Wilson      argues    that    even    after      its    2017   amendment,

§ 206.27(c) as applied to the subject reverse mortgage still

violates the authorizing statute. Thus, the finality inquiry is

inappropriate in this context, and these arguments fail. The Court

finds that judicial review under § 706(A) and § 706(C) of the APA

is proper for Ms. Wilson’s regulation claims.

                       B.   Dismissal under Rule 12(b)(6)

      Having established that this Court has jurisdiction to hear

Ms. Wilson’s APA challenges, the Court turns next to whether Ms.


                                         - 29 -
Wilson has stated a claim upon which relief can be granted. To

survive a Rule 12(b)(6) motion to dismiss, a complaint must contain

“sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544

(2007)). A claim has facial plausibility when the plaintiff pleads

“sufficient factual content that allows the court to draw the

reasonable inference that the defendant is liable for the alleged

misconduct.” Iqbal, 556 U.S. at 678. Allegations in the form of

legal conclusions are insufficient to survive a Rule 12(b)(6)

motion. Adams v. City of Indianapolis, 742 F.3d 720, 728 (7th Cir.

2014) (citation omitted).

     Ms. Wilson raises four separate APA claims. The first two are

that HUD regulations 24 C.F.R. § 206.27(c)(1) and § 206.3 (1) are

arbitrary, capricious, or otherwise not in accordance with the law

under   5   U.S.C.   § 706(2)(A);   and   (2)   exceed   HUD’s   statutory

authority under 5 U.S.C. § 706(2)(C). The second two are that the

120-day MOE deadline (1) is arbitrary, capricious, or otherwise

not in accordance with the law under § 706(2)(A); and (2) exceeds

HUD’s statutory authority under § 706(2)(C). To state a claim under

§ 706(2)(A), a plaintiff must allege that the agency action is

“arbitrary, capricious, an abuse of discretion, or otherwise not

in accordance with law.” 5 U.S.C. § 706(2)(A). The Court will


                                - 30 -
uphold the agency action if the agency has considered the relevant

data and articulated a rational connection between the facts found

and the choice made. Motor Vehicle Mfrs. Ass’n of U.S., Inc. v.

State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983). To state

a claim under § 706(2)(C), a plaintiff must allege that the agency

action is “in excess of statutory jurisdiction, authority, or

limitations, or short of statutory right.” 5 U.S.C. § 706(2)(C).

A court must assess a § 706(2)(C) challenge using the two-part

test laid out in Chevron, U.S.A., Inc. v. Nat. Res. Def. Council,

Inc., 467 U.S. 837 (1984). If the intent of Congress is clear, the

Court must give effect to that intent. Id. at 842-43. If the Court

determines    Congress   has   not   directly   addressed   the   precise

question at issue, the Court must assess whether the agency’s

answer is based on “a permissible construction of the statute.”

Id. at 843.

     HUD fails to raise any arguments for why Ms. Wilson has

insufficiently pled the elements of her claims. Instead, HUD only

offers a single sentence in support of 12(b)(6) dismissal, stating

that Ms. Wilson “pleads no facts to plausibly support an allegation

that HUD is the cause of her injury, that she is entitled to relief

from HUD, or that HUD has the authority to redress her injury.”

(Def.’s Mot. at 11). These arguments are duplicative of HUD’s

Rule 12(b)(1) arguments, which have already been discussed and


                                 - 31 -
rejected   above,   pursuant   to    the     same   “plausibility”   pleading

requirement. Silha, 807 F.3d at 174. The burden is on the moving

party to prove that no legally cognizable claim for relief exists.

In re Rough Rice Commodity Litig., No. 11 C 618, 2013 WL 214164,

at *3 (N.D. Ill. Jan. 16, 2013) (citation omitted).            HUD fails to

meet that burden. Therefore, it suffices to say simply that the

Court denies HUD’s Motion to Dismiss for failure to state a claim.

                           III.      CONCLUSION

     For the reasons stated herein, Defendant’s Motion to Dismiss

(Dkt. No. 15) is granted in part and denied in part. Defendant’s

Motion is granted insofar as Ms. Wilson lacks standing to proceed

on her request that the Court order HUD to take assignment of the

subject reverse mortgage. Defendant’s Motion is otherwise denied.


IT IS SO ORDERED.




                                           Harry D. Leinenweber, Judge
                                           United States District Court

Dated: 2/5/2019




                                    - 32 -
